Exhibit 10.41(b)

JOINDER AGREEMENT

This Joinder Agreement (this “Agreement”) is effective as of December 21, 2005,
was executed on April 21, 2006, and is entered into by and among SPANSION INC. a
Delaware corporation (the “Parent”), and BANK OF AMERICA, N.A., as agent (the
“Agent”) for the financial institutions from time to time party to that certain
Credit Agreement, dated as of September 19, 2005 (as amended to date, the
“Credit Agreement”), by and among Spansion LLC, a Delaware limited liability
company (“Borrower”), the financial institutions from time to time party thereto
(the “Lenders”), and Agent. Capitalized terms not otherwise defined herein are
defined in the Credit Agreement.

A. The Parent was formed as part of the Approved Restructuring.

B. Concurrently herewith, the Parent is executing a Continuing Guaranty,
guaranteeing all of the Borrower’s obligations under the Credit Agreement.

C. The Parent desires to become a party to the Credit Agreement.

Accordingly, the Parent hereby agrees as follows with the Agent:

1. The Parent hereby acknowledges, agrees and confirms that, by its execution of
this Agreement, effective the date hereof, the Parent will be deemed to be a
party to the Credit Agreement in accordance with the terms of the Credit
Agreement and shall have all of the rights and obligations of the Parent (as
such term is defined in the Credit Agreement) as fully as if it had executed the
Credit Agreement. The Parent understands and agrees that as of the Closing Date,
several of the terms and conditions of the Credit Agreement were intended to be
binding on the Parent upon the formation of the Parent. The Parent hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement which were intended
to be binding upon the Parent (as such term is defined in the Credit Agreement),
as may be supplemented from time to time in accordance with the terms thereof.

2. The Agent confirms that all of the obligations of the Borrower under the
Credit Agreement, the Security Agreement and the other Loan Documents are, and
upon the Parent becoming a party to the Credit Agreement shall continue to be,
in full force and effect. The Agent further confirms that immediately upon
execution of this Agreement by the parties hereto, the Parent shall become a
party to the Credit Agreement.

3. The Parent agrees that, at any time and from time to time, upon the written
request of the Agent, it will execute and deliver such further documents and do
such further acts and things as the Agent may reasonably request in order to
effect the purposes of this Agreement.

4. The Parent (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the



--------------------------------------------------------------------------------

transactions contemplated hereby and to become a party to the Credit Agreement,
(ii) from and after the date hereof, it shall be bound by the relevant
provisions of the Credit Agreement and shall have the rights and obligations of
Parent as specifically set forth in the Credit Agreement, and (iii) it has
received a copy of the Credit Agreement and the other Loan Documents, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement on the basis of which
it has made such analysis and decision; and (b) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as the Parent (as such term is defined in the Credit Agreement).

5. Notwithstanding the foregoing, the Parent shall not become a party to the
Credit Agreement until the Agent and the Lenders have approved the Parent as a
party under the Credit Agreement by executing this Agreement.

6. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

7. This Agreement shall be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the internal laws (as opposed to
the conflicts of laws provisions) of the State of California.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent and the Parent have caused this Agreement to be
duly executed by their duly authorized officers, respectively, and the Borrower,
the Guarantor and the Lenders have caused the same to be accepted by their duly
authorized officers, respectively, on April 21, 2006.

 

“PARENT” SPANSION INC., a Delaware corporation By:  

/s/ Dario Sacomani

Name:   Dario Sacomani Title:  

Executive Vice President and

Chief Financial Officer

“AGENT”

BANK OF AMERICA, N.A.,

as Agent for itself and the Lenders

By:  

/s/ John McNamara

Name:  

John McNamara

Title:  

Vice President

 

ACKNOWLEDGED AND CONSENTED TO THIS

APRIL 21, 2006:

“BORROWER”

SPANSION LLC,

a Delaware limited liability company

By:  

/s/ Dario Sacomani

Name:   Dario Sacomani Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

The undersigned guarantor (the “Guarantor”) (i) consents to and approves the
execution and delivery of this Agreement by the parties hereto, (ii) agrees that
this Agreement does not and shall not limit or diminish in any manner the
obligations of the Guarantor pursuant to the guaranty delivered in connection
with the Credit Agreement (the “Guaranty”) by the undersigned and that such
obligations would not be limited or diminished in any manner even if the
Guarantor had not executed this Agreement, (iii) agree that this Agreement shall
not be construed as requiring the consent of the Guarantor in any other
circumstance, (iv) reaffirms each of its obligations under the Guaranty, and
(v) agrees that the Guaranty remains in full force and effect and is hereby
ratified and confirmed.

 

“GUARANTOR”

SPANSION INTERNATIONAL, INC.,

a Delaware corporation

By:  

/s/ Dario Sacomani

Name:   Dario Sacomani Title:  

Executive Vice President and

Chief Financial Officer

“LENDER”

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ John McNamara

Name:  

John McNamara

Title:  

Vice President